


Exhibit 10.7






OPTIONAL AMENDMENT TO CHANGE PRIOR ELECTIONS MADE IN THE
REIMBURSEMENT CONTRACT OR THE ADDENDA TO
THE REIMBURSEMENT CONTRACT




Effective: June 1, 2015
(Contract)


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
(Company)


NAIC # 10969


and


THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA)
WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)




WHEREAS, pursuant to Section 215.555, F.S., the FHCF Reimbursement Contract,
including any Addenda, was required to be executed by March 1, 2015, and,


WHEREAS, in the FHCF Reimbursement Contract, including Addenda, certain options
were required to be made by the Company, and,


WHEREAS, there is some benefit to the Company to have the option to change some
or all of the Contract elections made in the FHCF 2015/2016 Reimbursement
Contract, including any Addenda, if such changes are made prior to the
commencement of hurricane season on June 1,2015, and,
 
WHEREAS, the Board, finds that the operation and administration of the FHCF will
not be harmed by allowing changes to these options prior to June 1, 2015, and,


NOW THEREFORE, in consideration of mutual promises hereinafter set forth, the
parties agree as follows:


1. This Optional Amendment to Change Prior Elections Made In the Reimbursement
Contract Or The Addenda To The Reimbursement Contract ("Optional Amendment")
shall not take effect if the Company fails to complete all of the elections
herein. If the Company makes a change any option elected in the 2015/2016
Reimbursement Contract or Addenda thereto, then all the options in the Contract
and all Addenda must be reselected in this Optional Amendment. The Company is
not required to make changes to the options originally selected, but if the
Company chooses to enter into this Optional Amendment to change any option, all
options must be redesignated. Failure to select any option in this Optional
Amendment shall result in the Company being deemed to haver chosen the same
selections in the Reimbursement Contract or, if the Company failed to make an
option selection in the Reimbursement Contract, the option which the Company was
deemed to have selected in the Reimbursement Contract.
2. This Optional Amendment shall not take effect if the Company fails to fully
execute this Optional Amendment or fails to ensure receipt of this Optional
Amendment by the FHCF Administrator, Paragon Strategic Solutions, Inc. 8200
Tower, 5600 West 83rd Street, Suite 1100, Minneapolis, Minnesota, 55437, on or
before June 1, 2015.

1 FHCF-2015K-O
Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------




3. If the requirements of paragraphs 1 and 2 above are met, this Optional
Amendment shall take effect at 12:00:01 a.m., Eastern Time, June 1, 2015 and
terminate on 12:00 midnight Eastern Time, May 31, 2016.
4. Option Selection: All of the options below must be addressed:
(A) Reimbursement Percentage
For purposes of determining reimbursement (if any) due the Company under this
Contract and in accordance with the Statute, the Company has the option to elect
a 45% or 75% or 90% reimbursement percentage under this Contract. If the Company
is a member of an NAIC group, all members must elect the same reimbursement
percentage, and the individual executing this Contract on behalf of the Company,
by placing his or her initials in the box under (a) below, affirms that the
Company has elected the same reimbursement percentage as all members of its NAIC
group. If the Company is an entity created pursuant to Section 627.351, Florida
Statutes, the Company must elect the 90% reimbursement percentage. The Company
shall not be permitted to change its reimbursement percentage during the
Contract Year. The Company shall be permitted to change its reimbursement
percentage at the beginning of a new Contract Year, but may not reduce its
reimbursement percentage if a Covered Event required the issuance of revenue
bonds are no longer outstanding.
    
IMPORTANT NOTE: The State Board of Administration Finance Corporation (formerly
known as the FHCF Finance Corporation) issued revenue bonds as a result of its
liabilities for Covered Events under the Contract Year effective June 1, 2005.
As those bonds are no longer outstanding, the Company may select a Reimbursement
Percentage that is less than its selection under the prior Contract Year
effective June 1, 2014.
        
The Reimbursement Percentage elected by the Company for the prior Contract Year
effective June 1, 2014 was as follows: United Property and Casualty Insurance
Company - 90%


(a)     NAIC Group Affirmation: Initial the following box if the Company is part
of an NAIC Group:



 
BBM
 



(b)     Reimbursement Percentage Election: The Company hereby elects the
following Reimbursement Percentage for the Contract Year from 12:00:01 a.m.,
Eastern Time, June 1, 2015, to 12:00 a.m., Eastern Time, May 31, 2016, (the
individual executing this Contract on behalf of the Company shall place his or
her initials in the box to the left of the percentage elected for the Company):


BBM
 
 
 
 
 
 
 
45%
OR
 
75%
OR
 
90
%



(B) Single Structures with a Mix of Commercial Habitational and Commercial
Non-Habitational Exposure, Written on a Commercial Policy




If a single structure is used for both habitational and non-habitational
purposes and the predominant use is non-dwelling or non-habitational
occupancies, the habitational portion of that structure should be identified and
reported to the FHCF under the Data Call. See Article XVIII(2) of the 2015/2016
Reimbursement Contract for information on the determination of predominant use.


However, in recognition of the unusual nature of commercial structures with
incidental habitational exposure and the hardship some companies may face in
having to carve out such incidental habitational exposure, as well as the losses
to such structures, the FHCF will accommodate these companies by allowing them
to exclude the entire exposure for the single structure from their Data Call
submission, providing the following two conditions are met:

2 FHCF-2015K-O
Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------




(1)
The decision to not carve out and report the incidental habitational exposure
shall apply to all such structures insured by the Company; and

(2)
If the incidental habitational exposure is not reported to the FHCF, the Company
agrees it shall not report losses to the structure and the FHCF shall not
reimburse any losses to the structure.

    
Initial the CARVING box below if the Company is able to carve out and report its
incidental habitational exposure, OR, if this requirement presents a hardship,
the Company must communicate its decision to not carve out and to not report the
incidental exposure by having the individual executing this Contract on behalf
of the Company placing his or her initials in the NOT CARVING box below. If the
Company does not currently write such policies, but has the authority to write
such policies after the start date of this Contract, the decision to carve or
not carve out the incidental habitational exposure must be indicated below.


BBM
 
 
 
 
OR
 
OR
 
 
 
 
 
CARVING
 
NOT CARVING
 
NOT APPLICABLE



By initialing the CARVING or NOT CARVING box above, the Company is making an
irrevocable decision for the corresponding Contract Year Data Call submission
and any subsequent resubmissions.


Important Note: Since this election will impact your Data Call submission,
please share this decision with the individual(s) responsible for compiling your
Data Call submission.


(B) Additional Living Expense (ALE) Written as Time Element Coverage
If your Company writes Covered Policies that provide ALE coverage on a time
element basis (i.e., coverage is based on a specific period of time as opposed
to a stated dollar limit), you must initial the 'Yes - Time Element ALE' box
below. If your Company does not write time element ALE coverage, initial 'No -
Time Element ALE' box below.


 
 
BBM
 
OR
 
 
Yes - Time
 
No - Time
Element ALE
 
Element ALE



This Optional Amendment to Change Prior Elections Made In The Reimbursement
Contract Or The Addenda To The Reimbursement Contract ("Optional Amendment")
shall not take effect if the Company fails to complete all of the elections
herein.


Approved by:


Florida Hurricane Catastrophe Fund
By: State Board of Administration of the State of Florida


By: __________________________________________ ______________________________
Ashbel C. Williams                             Date
Executive Director & CIO









3 FHCF-2015K-O
Rule 19-8.010 F.A.C.



--------------------------------------------------------------------------------




Approved as to legality:


By: __________________________________________ _____________________________
                        Date










______________________________________________
United Property and Casualty Insurance Company






B. Bradford Martz, Chief Financial Officer
Typed/Printed Name and Title






By: /s/ B. Bradford Martz                        5/7/15        
Signature                           Date



4 FHCF-2015K-O
Rule 19-8.010 F.A.C.

